IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                    NOT FINAL UNTIL TIME EXPIRES TO
                                                    FILE MOTION FOR REHEARING AND
                                                    DISPOSITION THEREOF IF FILED

BENJAMIN LEE BLUNT, JR.,

              Appellant,

 v.                                                         Case No. 5D16-1006

STATE OF FLORIDA,

           Appellee.
________________________________/

Opinion filed July 29, 2016

3.850 Appeal from the Circuit Court
for Lake County,
William G. Law, Jr, Judge.

Benjamin Lee Blunt, Jr., Orlando, pro se.

No Appearance for Appellee.


PER CURIAM.

       Benjamin Lee Blunt, Jr., appeals the summary denial of his motion for

postconviction relief. Although unclear, it appears to us, as it did to the trial court, that the

motion was filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the trial

court's summary denial of the motion, but conclude that Blunt should have been given an

opportunity to amend his facially defective motion if he can do so in good faith. See Fla.

R. Crim. P. 3.850(b)(1); Spera v. State, 971 So. 2d 754, 761-62 (Fla. 2007).

       AFFIRMED IN PART; REVERSED IN PART.

LAWSON, C.J., ORFINGER and EVANDER, JJ., concur.